       Case 1:20-cv-05215-WMR-CMS Document 1 Filed 12/23/20 Page 1 of 26




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF GEORGIA
                             ATLANTA DIVISION

ALICIA MADDOX,                              )
                                            )
     Plaintiff,                             )         Civil Action No.
                                            )
v.                                          )
                                            )         Jury Trial Demanded
THE ASIAN AMERICAN HOTEL                    )
OWNER'S ASSOCIATION, INC.,                  )
                                            )
     Defendant.                             )


                          COMPLAINT FOR DAMAGES


        COMES NOW, Plaintiff Alicia Maddox (“Plaintiff”), through undersigned

counsel, and files this Complaint for Damages against Defendant, The Asian

American Hotel Owner’s Association, Inc., (“Defendant”) and shows the Court as

follows:


                            NATURE OF COMPLAINT

                                            1.

        Plaintiff brings this action for discrimination based on sex under Title VII of

the Civil Rights Act of 1964, 42 U.S.C. § 2000e, et. seq., and for violations of various

state laws.
     Case 1:20-cv-05215-WMR-CMS Document 1 Filed 12/23/20 Page 2 of 26




                          JURISDICTION AND VENUE

                                            2.

      Plaintiff invokes the jurisdiction of this Court pursuant to 28 U.S.C. § 1331

and 42 U.S.C. § 2000e-5(f). The Court has supplemental jurisdiction over Plaintiff’s

state law claims.

                                             3.

      The unlawful employment practices alleged in this Complaint were committed

within this district. Thus, venue is appropriate in this Court.

                                       PARTIES

                                            4.

      Plaintiff is a Georgia resident and subject to jurisdiction in this Court.

                                            5.

      At all times relevant to this action, Defendant has been doing business within

this district. Defendant is subject to specific jurisdiction in this Court over the claims

asserted herein.
     Case 1:20-cv-05215-WMR-CMS Document 1 Filed 12/23/20 Page 3 of 26




                                         6.

      Defendant may be served with process by delivering a copy of the summons

and complaint to its Registered Agent, Cecil P. Staton, located at 1100 Abernathy

Road, Suite 725, Atlanta, GA, 30328, USA.

                     ADMINISTRATIVE PROCEDURES
                                         7.

      Plaintiff timely filed a charge of discrimination against Defendant with the

Equal Employment Opportunity Commission (“EEOC”) on September 15, 2020.

                                         8.

      Upon Plaintiff’s request, the EEOC issued Plaintiff a Notice of Right to Sue

with respect to Plaintiff’s EEOC Charge on September 28, 2020, entitling an action

to be commenced within ninety (90) days of receipt of that notice.

                                         9.

      This action has been commenced within ninety (90) days of receipt of the

“Notice of Right to Sue.
     Case 1:20-cv-05215-WMR-CMS Document 1 Filed 12/23/20 Page 4 of 26




                          FACTUAL ALLEGATIONS

                                            10.

      Plaintiff Alicia Maddox began her employment with Defendant on or about

September 26, 2017, in the Business Development Department under the direct

supervision of James Jenkins. Ms. Maddox was twenty-three years old.

                                            11.

      Beginning February 2018, Mr. Jenkins began to send Ms. Maddox lewd text

messages. Mr. Jenkins continued to send Ms. Maddox inappropriate text messages

throughout her employment at AAHOA.

                                            12.

      The text messages sent by Mr. Jenkins to Ms. Maddox included questions

about what she was wearing and her body measurements, frequent requests for

pictures of herself and other women, and messages asking Ms. Maddox if she wanted

to hang out and if she had a bed for him.

                                            13.

      Mr. Jenkins would also ask Ms. Maddox if she saw her commission check for

which she should thank him.
     Case 1:20-cv-05215-WMR-CMS Document 1 Filed 12/23/20 Page 5 of 26




                                          14.

      On or around October 14, 2018, Mr. Jenkins texted Ms. Maddox about

wanting to have sex with her and another female.

                                          15.

      Ms. Maddox would often ignore his texts but felt obligated to respond because

Mr. Jenkins was responsible for approving her commissions.

                                          16.

      Mr. Jenkins would reprimand her for not answering his texts, and he stated

that she was not making herself accessible as required by the job.

                                          17.

      Many of Ms. Maddox’s clients, co-workers, supervisors, and management

knew of Mr. Jenkins’ propensity to sexually harass women, and also specifically

knew of his harassment and battery of Ms. Maddox.

                                          18.

      From February 2018 through December 2019, Mr. Jenkins often grabbed Ms.

Maddox’s shoulders and waist, making her visibly uncomfortable, particularly when

they were traveling for conferences.
     Case 1:20-cv-05215-WMR-CMS Document 1 Filed 12/23/20 Page 6 of 26




                                          19.

      During this time frame, Mr. Jenkins also made inappropriate sexual remarks

to Ms. Maddox. For example, he would tell Ms. Maddox that he wanted to have sex

with her and other individuals.

                                          20.

      On one occasion, while on a business trip in Vegas, Mr. Jenkins secured only

one hotel room for both he and Ms. Maddox to share. Ms. Maddox was surprised

and concerned when she found this out, as this was not typical practice, and she did

not want to interact with Mr. Jenkins in this manner.

                                          21.

      Ms. Maddox returned to the hotel that night and went to bed. When Mr.

Jenkins returned that night, he crawled into Ms. Maddox’s bed and groped her body

before she could jump up and protest his advances.

                                          22.

      Ms. Maddox’s client, co-workers, supervisors, and management observed Mr.

Jenkins harass Ms. Maddox. For example, they saw him frequently grab Ms.

Maddox’s shoulders and waist, often pulling Ms. Maddox toward him, and

overheard Mr. Jenkins tell Ms. Maddox that he wanted to have sex with her and

other individuals.
     Case 1:20-cv-05215-WMR-CMS Document 1 Filed 12/23/20 Page 7 of 26




                                          23.

      Ms. Maddox’s clients, co-workers, supervisors, and management also

observed Mr. Jenkins grab various other women and make similar inappropriate

sexual remarks.

                                          24.

      Ms. Maddox’s clients were warned by their own co-workers and managers to

avoid Mr. Jenkins because he had a reputation of drinking heavily and attempting to

have inappropriate sexual relations with women while attending work conferences.

                                          25.

      Mr. Jenkins attempted to have inappropriate sexual relations with at least one

of Ms. Maddox’s clients while at a work conference. Specifically, he put his hand

around the client’s waist while surrounded by AAHOA employees and other clients

and said to her “Now that we are friends, can I hit on you?”

                                          26.

      When this client told her manager about Mr. Jenkins’ behavior, he was clearly

aware of Mr. Jenkins’ propensity for sexual harassment, stating “He is creepy. Stay

away from him.
     Case 1:20-cv-05215-WMR-CMS Document 1 Filed 12/23/20 Page 8 of 26




                                          27.

      In December 2019, Ms. Maddox stopped responding to Mr. Jenkins’ text

messages. She told him to stop touching her, she avoided traveling with him on

business trips, and stopped attending all dinner events with him.

                                          28.

      Mr. Jenkins lashed out at Ms. Maddox when she began to avoid him. He

frequently texted her to ask why she would not answer his calls or texts. He also told

Ms. Maddox’s clients that she was lazy and not doing her job.

                                          29.

      Soon after Ms. Maddox stopped engaging with Mr. Jenkins, in January 2020,

Ms. Maddox’s commission earnings were cut in half and she was earning

approximately 60% less income than the previous months.

                                          30.

      On or around July 2020, Mr. Jenkins called Ms. Maddox to offer her a

promotion to work with existing accounts and an opportunity to earn more than her

$40,000 base salary. This job would have required Ms. Maddox to work more

closely with Mr. Jenkins.
     Case 1:20-cv-05215-WMR-CMS Document 1 Filed 12/23/20 Page 9 of 26




                                          31.

      Ms. Maddox rejected Mr. Jenkins’ offer. She did not want to work directly

with him any longer because of his inappropriate sexual advances.

                                          32.

      Mr. Jenkins responded by screaming and berating Ms. Maddox over the

phone. Mr. Jenkins told Ms. Maddox that she was ungrateful.

                                          33.

      On August 6, 2020, Ms. Maddox reached out to Geetika Rana in Human

Resources to request a meeting time to discuss what she called sensitive issues. They

arranged to speak on August 11, 2020, in the office.

                                          34.

      Ms. Rana did not come to the office on August 11, 2020, and did not meet

with Ms. Maddox.

                                          35.

      During this same time frame, Defendant was preparing for and holding a

virtual annual seminar for all their vendors. Ms. Maddox was a key component to

organizing her clients’ attendance at this conference.
    Case 1:20-cv-05215-WMR-CMS Document 1 Filed 12/23/20 Page 10 of 26




                                          36.

      During the final week of preparations for the August 13, 2020, virtual

convention, organizers were required to report to the office in person.

                                          37.

      On or around August 13, 2020, Ms. Maddox witnessed Mr. Jenkins speaking

with Ms. Rana, the Human Resources personnel.

                                          38.

      Ms. Maddox was never granted her request for a meeting with Ms. Rana.

                                          39.

      On August 14, 2020, the day following the virtual convention, Defendant

terminated Ms. Maddox because of a “lack of work”.

                                          40.

      Following her termination, Ms. Maddox issued a formal letter to Human

Resources with a request for a meeting.

                                          41.

      On or about August 17, 2020 at 4:00 p.m., Ms. Maddox met with Ms. Rana

for an exit interview. Ms. Maddox told Ms. Rana that Mr. Jenkins had sexually

harassed her.
    Case 1:20-cv-05215-WMR-CMS Document 1 Filed 12/23/20 Page 11 of 26




                                           42.

       Ms. Rana responded by accusing Ms. Maddox of lying about her accounts of

sexual harassment.

                                           43.

       As a result of Ms. Maddox’s refusal to comply with Mr. Jenkins’ advances,

her commissions were cut, and she was terminated causing lost wages and emotional

distress.

                                           44.

       Approximately two weeks after Ms. Maddox’s termination, Mr. Jenkins was

terminated.

                           CLAIMS FOR RELIEF

            COUNT I: SEX DISCRIMINATION IN VIOLATION OF
              TITLE VII OF THE CIVIL RIGHTS ACT OF 1964 –
                     TANGIBLE EMPLOYMENT ACTION

                                           45.
       Plaintiff reincorpoates by reference paragraphs 10-44.

                                           46.

       Plaintiff is a member of a protected class, i.e., she is a woman.
    Case 1:20-cv-05215-WMR-CMS Document 1 Filed 12/23/20 Page 12 of 26




                                            47.

       Defendant took tangible employment action against Plaintiff. To wit,

Plaintiff’s commissions were cut, and Defendant terminated her employment

because she rejected and opposed Mr. Jenkins’ sexual demands.

                                            48.

       Defendant is liable for the sexual harassment of Plaintiff under a theory of

vicarious or direct liability.

                                            49.

       Defendant has willfully and wantonly disregarded Plaintiff’s rights, and

Defendant’s discrimination against Plaintiff was undertaken in bad faith.

                                            50.

       As a direct and proximate result of Defendant’s violation of Title VII, Plaintiff

has been made the victim of acts that have adversely affected her psychological and

physical well-being.
       Case 1:20-cv-05215-WMR-CMS Document 1 Filed 12/23/20 Page 13 of 26




                                           51.

        Accordingly, Defendant is liable for the damages Plaintiff has sustained as a

result of Defendant’s unlawful discrimination. Plaintiff is entitled to recover

compensatory damages, including damages for emotional distress.

                                           52.

        Defendant acted with malice and in reckless indifference to Plaintiff’s

federally protected rights. Plaintiff is entitled to punitive damages. Plaintiff is also

entitled to lost wages and benefits, attorneys’ fees and costs, prejudgment interest,

reinstatement or front pay in lieu thereof, and any other relief available under the

law.
    Case 1:20-cv-05215-WMR-CMS Document 1 Filed 12/23/20 Page 14 of 26




          COUNT II: SEX DISCRIMINATION IN VIOLATION OF
              TITLE VII OF THE CIVIL RIGHTS ACT OF 1964 –
                        HOSTILE WORK ENVIRONMENT


                                          53.

       Plaintiff reincorpoates by reference paragraphs 10-44.

                                          54.

       Defendant’s actions in subjecting Plaintiff to severe or pervasive and ongoing

sexual harassment constitute unlawful discrimination on basis of Plaintiff’s gender

in violation of Title VII.

                                          55.

       Defendant is liable for the sexual harassment of Plaintiff under a theory of

vicarious or direct liability.

                                          56.

       Defendant willfully and wantonly disregarded Plaintiff’s rights, and its

discrimination against Plaintiff was undertaken in bad faith.
       Case 1:20-cv-05215-WMR-CMS Document 1 Filed 12/23/20 Page 15 of 26




                                             57.

        The effect of the conduct complained of herein has been to deprive Plaintiff

of equal employment opportunity, and to otherwise adversely affect her status as an

employee because of her gender.

                                             58.

        As a direct and proximate result of Defendant’s violation of Title VII, Plaintiff

has been made the victim of acts that have adversely affected her psychological and

physical well-being.

                                             59.

        Accordingly, Defendant is liable for the damages Plaintiff has sustained as a

result of Defendant’s unlawful discrimination. Plaintiff is entitled to recover

compensatory damages, including damages for emotional distress.

                                             60.

        Defendant acted with malice and in reckless indifference to Plaintiff’s

federally protected rights. Plaintiff is entitled to punitive damages. Plaintiff is also

entitled to lost wages and benefits, attorneys’ fees and costs, prejudgment interest,

reinstatement or front pay in lieu thereof, and any other relief available under the

law.
    Case 1:20-cv-05215-WMR-CMS Document 1 Filed 12/23/20 Page 16 of 26




       COUNT III: NEGLIGENT SUPERVISION AND RETENTION

                                          61.

      Plaintiff reincorpoates by reference paragraphs 10-44.

                                          62.

      Defendant knew of Mr. Jenkins’ sexually offensive conduct and battery upon

others and upon Plaintiff.

                                          63.

      Plaintiff gave notice to Defendant of Mr. Jenkins’ acts of sexual harassment

and battery by complaining to co-workers and clients.

                                          64.

      Defendant knew or should have known of Mr. Jenkins’ acts of sexual

harassment and battery because its employees, including management, witnessed

these acts occur.

                                          65.

      It was foreseeable that Mr. Jenkins would engage in the sexual harassment

and battery of Plaintiff.

                                          66.

      Defendant nonetheless failed and refused to act to protect Plaintiff from sexual

harassment and battery.
    Case 1:20-cv-05215-WMR-CMS Document 1 Filed 12/23/20 Page 17 of 26




                                           67.

      Defendant was willfully negligent in its supervising, and/or continuing the

employment of Mr. Jenkins.

                                           68.

      By retaining Mr. Jenkins after it knew or should have known of his propensity

to engage in sexual harassment and batteries of Plaintiff, Defendant breached its duty

to Plaintiff to provide a working environment free from sexual harssment and

batteries as required by Georgia law.

                                           69.

      As a result of Defendant’s negligence, which was in reckless disregard for

Plaintiff’s health and safety, Plaintiff suffered mental anguish, loss of income,

humiliation, and other indignities.

                                           70.

      Defendant was willfully negligent in its hiring, supervising, and/or continuing

the employment of Mr. Jenkins. As a result of said negligence, which was gross and

in reckless disregard for Plaintiff’s health and safety, Plaintiff has suffered mental

anguish, loss of income, humiliation, and other indignities.
      Case 1:20-cv-05215-WMR-CMS Document 1 Filed 12/23/20 Page 18 of 26




 COUNT IV: INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS

                                            71.

       Plaintiff reincorpoates by reference paragraphs 10-44.

                                            72.

       Defendant allowed Plaintiff to be subjected to sexual harassment and battery

and failed to take any corrective action.

                                            73.

       Defendant intended to inflict severe emotional distress and knew that it was a

high probability that sexual harassment and battery inflicted upon Plaintiff would do

so.

                                            74.

       Defendant’s conduct actually caused severe emotional distress to Plaintiff.

                                            75.

       Defendant is liable for all general and special damages proximately resulting

from the intentional infliction of emotional distress.
    Case 1:20-cv-05215-WMR-CMS Document 1 Filed 12/23/20 Page 19 of 26




                              COUNT V: BATTERY

                                           76.

      Plaintiff reincorpoates by reference paragraphs 10-44.

                                           77.

      Mr. Jenkins touched Plaintiff in an offensive manner without permission or

other justification and, therefore, committed a battery.

                                           78.

      Defendant is vicariously liable for all general and special damages

proximately resulting from the battery of Plaintiff.

          COUNT VI: NEGLIGENCE – ASSUMPTION OF DUTY

                                           79.

      Plaintiff reincorpoates by reference paragraphs 10-44.

                                           80.

      Defendant has voluntarily assumed and undertaken the duty to provide a safe

workplace, as codified at O.C.G.A § 34-2-10. Therefore, Defendant has a legal duty

to prevent and eliminate sexual harassment in the workplace in a non-negligent

manner. The employer is in the best position to provide a safe workplace, and to

address sexual harassment in its workplace.
    Case 1:20-cv-05215-WMR-CMS Document 1 Filed 12/23/20 Page 20 of 26




                                          81.

      By implementing a sexual harassment policy and disciplining employees for

violations of the policy, sexual harassment is preventable.

                                          82.

      Employees depend on a harassment-free working environment.

                                          83.

      Defendant voluntarily assumed a duty to investigate and remedy complaints

of sexual harassment.

                                          84.

      Defendant delegates authority to supervisors over employees.

                                          85.

      Sexual harassment should not be a risk of employment.

                                          86.

      Sexual harassment is socially harmful behavior.

                                          87.

      Plaintiff suffered harm because of her reliance on Defendant’s assumed duty

to prevent sexual harassment.
    Case 1:20-cv-05215-WMR-CMS Document 1 Filed 12/23/20 Page 21 of 26




                                          88.

      Plaintiff relied to her detriment on the fact that Defendant undertook the duty

to prevent sexual harassment.

                                          89.

      Defendant’s failure to exercise reasonable care increased the risk of harm to

Plaintiff and other employees.

                                          90.

      Defendant failure to exercise reasonable care caused the Plaintiff to suffer

harm from sexual harassment.

                       COUNT VII: RATIFICATION

                                          91.

      Plaintiff reincorpoates by reference paragraphs 10-44.

                                          92.

      Defendant ratified Mr. Jenkins’ tortious conduct, and therefore assumed

liability for unauthorized conduct. Despite Plaintiff’s complaints and Defendant’s

knowledge of the harassment, Defendant did nothing to prevent Mr. Jenkins from

harassing Plaintiff.
    Case 1:20-cv-05215-WMR-CMS Document 1 Filed 12/23/20 Page 22 of 26




                                           93.

      Defendant had actual knowledge of Plaintiff’s reports of sexual harassment

by Mr. Jenkins, thus Defendant is strictly liable for its conduct and tangible actions.

                  COUNT VIII: NEGLIGENT FAILURE TO
                    PREVENT SEXUAL HARASSMENT

                                           94.

      Plaintiff reincorpoates by reference paragraphs 10-44.

                                           95.

      Defendant had a duty to Ms. Maddox to prevent sexual harassment in the

workplace.

                                           96.

      By virtue of the aforementioned conduct by Mr. Jenkins, and the failure of

Defendant to prevent sexual harassment, Defendant failed to use ordinary care to

prevent sexual harassment in the workplace, causing Plaintiff to be sexually

harassed.

                                           97.

      The conduct of Defendant was consciously or recklessly indifferent to the

inevitable or probable consequences of its conduct in failing to remedy the

harassment.
    Case 1:20-cv-05215-WMR-CMS Document 1 Filed 12/23/20 Page 23 of 26




                                            98.

      Defendant is thus liable to Plaintiff for damages to her peace, happiness and

feelings sustained as a result.

  COUNT IX: PUNITIVE DAMAGES PURSUANT TO O.C.G.A. § 51-12-5

                                            99.

       Plaintiff reincorpoates by reference paragraphs 10-44.

                                         100.

      The aggravating circumstances in Mr. Jenkins’ commission of the conduct

against Plaintiff and intentions in committing the same entitle Plaintiff to an award

of punitive damages to deter Defendant from repeating trespass and as compensation

for the wounded feelings of Plaintiff.

   COUNT X: ATTORNEYS’ FEES AND EXPENSES OF LITIGATION
               PURSUANT TO O.C.G.A. § 13-6-11

                                         101.

      Plaintiff reincorpoates by reference paragraphs 10-44.

                                         102.

      Defendant has acted in bad faith, been stubbornly litigious, and/or caused

Plaintiff unnecessary trouble and expense in litigating this case, and Plaintiff is thus
    Case 1:20-cv-05215-WMR-CMS Document 1 Filed 12/23/20 Page 24 of 26




entitled to recovery of the expenses of this litigation, including attorneys’ fees, under

Georgia law, including but not limited to O.C.G.A. § 13-6-11.

                                         103.

      Plaintiff has put Defendant on notice that Plaintiff seeks attorneys’ fees,

litigation costs, and expenses from Defendant.


                                 PRAYER FOR RELIEF

      WHEREFORE, Plaintiff prays the court for judgment and relief as follows:

      (a)           That judgment be entered against Defendant on all claims

                    asserted against each, respectively;

      (b)           That general damages be awarded for mental and emotional

                    suffering pursuant to Title VII and state law claims;

      (c)           Punitive damages against Defendant pursuant to Title VII based

                    on Defendant’s willful, malicious, intentional, and deliberate

                    acts, including ratification, condonation, and approval of said

                    acts;

      (d)           Punitive damages against Defendant pursuant to O.C.G.A. § 51-

                    12-5
Case 1:20-cv-05215-WMR-CMS Document 1 Filed 12/23/20 Page 25 of 26




 (e)         Lost wages and other economic damages against Defendant

             pursuant to Title VII;

 (f)         Reasonable attorney's fees and expenses of litigation from

             Defendant pursuant to Title VII and applicable law;

 (g)         Reasonable attorney’s fees and expenses of litigation on

             Plaintiff’s state law claims against Defendant pursuant to

             O.C.G.A. § 13-6-11;

 (h)         Trial by jury as to all issues;

 (i)         Prejudgment interest at the rate allowed by law;

 (j)         Declaratory relief to the effect that Defendant has violated

             Plaintiff's statutory rights;

 (k)         Injunctive relief prohibiting Defendant from further unlawful

             conduct of the type described herein; and

 (l)         All other relief to which she may be entitled.
    Case 1:20-cv-05215-WMR-CMS Document 1 Filed 12/23/20 Page 26 of 26




      This 23rd day of December, 2020.

                                         BARRETT & FARAHANY

                                         s/ Amanda A. Farahany
                                         Amanda A. Farahany
                                         Georgia Bar No. 646135
                                         Attorney for Alicia Maddox

1100 Peachtree Street, Suite 500
Atlanta, GA30309
(404) 214-0120
amanda@justiceatwork.com
